Citation Nr: 0515137	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-06 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased disability rating for residuals 
of shell fragment wound to the left thigh, currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1964 to June 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
2003 and July 2004 this issue was remanded by the Board for 
further development.  In June 2003 the veteran testified at a 
Board hearing.

During the course of this appeal, a May 2000 rating decision 
granted the veteran service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran's residuals of shell fragment wound to the 
left thigh are severe.  

2.  The veteran's residuals of shell fragment wound to the 
left thigh do not cause marked interference with employment 
or necessitate frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an assignment in excess of 30 percent for 
the veteran's service-connected residuals of shell fragment 
wound to the left thigh have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5315 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue in appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in an 
August 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the August 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the August 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a Board hearing in June 2003.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left thigh warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left thigh has been rated by 
the RO under the provisions of Diagnostic Code 5315.  Under 
38 C.F.R. § 4.73, Code 5315, for rating injury to muscle 
group XV, it is noted the muscles function to provide 
adduction of the hip, flexion of the hip, and flexion of the 
knee.  These mesial thigh group muscles are the adductor 
longus, adductor brevis, adductor magnus, and gracilis.  A 
moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  

38 C.F.R. § 4.56 sets forth the definitions of such terms as 
"slight," "moderate," "moderately severe," and "severe."  A 
severe disability of the muscles is shown by a through-and-
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x- ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4).

The Board notes that during the course of this appeal, 
38 C.F.R. § 4.73 was revised in June 1997, however Diagnostic 
Code 5315 remained unchanged.  38 C.F.R. § 4.56 also was 
revised in June 1997, but the changes do not affect the 
veteran's rating.  

In a January 1968 rating decision, service connection for the 
veteran's left thigh disability was assigned a 20 percent 
rating.  A February 1971 rating decision increased the rating 
to 30 percent.  

A July 1998 VA examination indicated that the veteran had a 
shrapnel fragment wound to the left lower anterolateral 
thigh, the area just above the knee.  Most of the fragment 
was removed.  The veteran also had a small fragment removed 
in the patellar tendon area.  He complained of occasional 
calf muscle cramping.  Physical examination of the left thigh 
revealed the veteran had an approximately 3 inch long 
horizontal surgical scar in the anterolateral left lower 
thigh.  There was some depression of the tissue underneath 
the scar.  The quadricep muscle appeared to be intact.  There 
was good strength in flexion of the left thigh versus hand 
resistance.  There was no tenderness to palpation of the left 
knee.  There was no swelling, deformity or instability.  The 
diagnosis was past history of shrapnel fragment removed, left 
thigh.  

During a November 2001 VA examination, the veteran stated 
that most of the shrapnel was taken out of his left thigh.  
Physical examination found a 3 inch long horizontal surgical 
scar in the anterolateral lower thigh.  There was a slight 
loss of some of the subcutaneous tissue but no appreciable 
muscle loss.  There was no tenderness to palpation, no 
swelling.  No muscles spasms were noted.  The diagnosis was 
shrapnel fragment wound, left femur.  The examiner noted that 
there were no changes since the last examination.  The 
examiner stated that the veteran is employed but his ability 
do to manual labor is probably limited, however it is unclear 
whether the examiner stated this in the context of the 
veteran's back pain or left thigh.  An accompanying radiology 
report found that metallic fragments appeared to be lodged 
within the bony compartment of the distall femur.  There was 
no fracture.  

The veteran's last VA examination of record was in January 
2004.  The examiner indicated that the claims folder was 
reviewed in conjunction with the examination.  In reporting 
the medical history as apparently presented by the veteran, 
the examiner stated that the veteran had a shell fragment 
wound to the left thigh which got infected and he developed 
osteomyelitis and needed surgical treatment.  He reported 
having pain at the site of the shell fragment wound.  He also 
said he had cramps in his left calf and foot at night in 
certain positions.  The examiner indicated that the veteran 
did general construction work and hired and supervised people 
to work for him.  Physical examination of the left thigh 
showed that there was a scar measuring 8 cm x 1 cm at it 
widest point.  The scar was depressed to a depth of .5 cm, 
but it was nontender and mobile.  Motor examination showed 
normal strength in the lower extremities bilaterally except 
for weakness of the left extensor hallucis longus with 
inability to perform dorsiflexion of the left big toe.  The 
diagnosis was shell fragment wound to the left thigh with 
residual scar.  There was no evidence of pain in the lower 
extremities during movements of the lower extremities.  The 
examiner commented that the shell fragment wound to the left 
thigh caused minor involvement of the muscle group XIV 
without demonstrable weakness or limitation due to it.  There 
were no neurological disorders related to the residuals of 
the shell fragment wounds of the left thigh.  The examiner 
stated that "the veteran's shell fragment wound to the left 
thigh does cause any interference with his employment."  It 
appears that there is a misprint in the examiner's statement 
and the word "not" was left out.  The overall VA 
examination found that the fragment wound did not cause 
demonstrable weakness of muscle.  The examiner earlier stated 
that the veteran worked in construction.  Thus it reasonably 
can be inferred that the examiner opined that the veteran's 
left thigh does not cause interference with his employment.  

The veteran has argued that he has a problem with gainful 
employment due to his left thigh.  In his November 1996 
claim, he asserted that he had not been able to work full 
time since 1989.  During his June 2003 hearing he testified 
that he had pain in his thigh, his scar was numb but did not 
hurt on palpation.  The veteran stated that he was not able 
to work as an electrician, and could only do 40 to 50 percent 
of the work he was qualified to do.  He also testified that 
he could not get a meaningful job because of his left thigh 
problem, was doing basic maintenance work, and had to share 
certain responsibilities, such as lifting or prolonged 
standing, with others because of his physical disability.  

The veteran's representative in a March 2005 statement 
asserted that the veteran's residuals of his shell fragment 
wound have worsened.  The veteran's residuals of shell 
fragment wound to the left thigh, are currently rated as 30 
percent disabling.  This is the highest rating available 
under Diagnostic Code 5315.  Thus another VA examination 
would service no useful purpose.  Furthermore, the veteran is 
not entitled to a higher rating under the regular rating 
schedule standards as he already is receiving the maximum 
rating allowable under the appropriate diagnostic code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The examiner during the January 2004 VA 
examination opined that that the veteran's left thigh does 
not limit his employment.  Furthermore, the record shows that 
the veteran is employed in a capacity where he supervises 
construction work.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


